Title: From George Washington to Captain Francis Wade, 28 March 1777
From: Washington, George
To: Wade, Francis



Sir
Head Quarters Morris Town 28th March 1777

I have yours of the 25th inclosing sundry Letters and papers respecting some of the most notorious of the disaffected in the County of Monmouth. It is to ⟨be⟩ lamented that the States will not pursue the proper Methods to root out all such dangerous Enemies from among them, it is not in my power to do it at present, having sufficient work upon my Hands to watch the common and more powerful Enemy—But I hope the time will come, when they will pay the price of their Villanies.
If your private Affairs demand your attendance at home, I certainly can have no objection. You have my tha⟨n⟩ks for stepping forward at a time when the most ⟨mutilated⟩ pre⟨v⟩ail upon themselves to stand their Ground. I do not know what allowance Colo. Trumbull makes to Gentlemen who have acted in your Department but I expect ⟨mutilated⟩ when I will inquire. You may depend upon havin⟨g⟩ what is adequate to your Trouble. I am Sir Yr most obt hble Servt

Go: Washington

